Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/31/2022 has been entered.
Status of claims
Claims 1 and 8-9 have been amended;  Claims 1-9 remain for examination, wherein claims 1 and 5 are independent claims.

Previous claim Objections/Rejections
Previous objection of Claim 9 because of the informalities is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 10/31/2022.
Previous rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 102104146 A, with on-line translation, thereafter PG’CN’146) in view of Bandou et al (US-PG-pub 2010/0255373 A1, corresponding to US 8,293,419 B2, thereafter PG’373) is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 10/31/2022.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 9 depends on claim 1. The limitation of “includes Ni and Co” (cl.9), which is broader than the limitation of “includes cobalt and 55 mass% or more and 65 mass% or less of nickel” (lns.4-5 of cl.1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 106119652 A, with on-line translation, thereafter CN’652) in view of Bandou et al (US-PG-pub 2010/0255373 A1, corresponding to US 8,293,419 B2, thereafter PG’373).
Regarding claims 1-2, 5, and 9, CN’652 specify an A2B7-type La Mg Ni base hydrogen storage alloy anode material used as not only to maintain higher maximum discharge capacity during hydrogen storage battery negative material and also has the advantages such as good dynamic performance and cyclical stability and preparation method thereof (Abstract, examples, and claims of CN’652). CN’652 provides the chemical general formula of type hydrogen storage alloy negative material is:
La0.75Mg0.25Ni3.2- xCo0.2Al0.1Mox, 
In the formula, 0 ≤ x ≤0.2 (abstract of CN’652) and CN’652 provides example #1 in table 1 with 60.09 wt% Ni, 3.77 wt% Co, and including La, Ce, Al, and Mg, which reads on the claimed alloy compositions as claimed in the instant claims 1-2, 5, and 9. CN’652 does not specify heating in an alkaline aqueous solution (cl.5) and the saturation magnetization per unit (cl.1, 2, and 5). PG’373 teaches a hydrogen absorbing alloy which contains a rare earth element as an alloy constituent and a transition metal element (Abstract, examples, and claims of PG’373) for negative electrode active material application (par.0028], [0033], [0086], [0108], and [0317]-[0318] of PG’373) and PG’373 specify the composition of a hydrogen absorbing alloy used for the construction of the hydrogen absorbing electrode including hydrogen absorbing alloy that contains, as a main component, Mg and nickel, and has a crystalline structure represented by AB3.5 (Par.[0061] of PG’373). PG’373 teaches treating the electrode in NaOH aqueous solution under temperature equal or higher than 90oC (par.[0072]-[0074] of PG’373), which reads on the producing process conditions for the negative electrode active material as recited in the instant claim 5. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply heating the alloy in a NaOH aqueous solution as demonstrated by PG’373 for the alloy of CN’652 since both CN’652 and PG’373 teach the same utility throughout whole disclosing range and PG’373 specify the hydrogen absorbing alloy to be used in a hydrogen absorbing alloy electrode has a preferable saturation mass susceptibility of 3 to 4 emu/g (par.[0065] of PG’373), which is within the claimed range of the saturation magnetization per unit mass as recited in the instant claims 1-2 and 5. 
Regarding claims 3 and 4, CN’652 specify an A2B7-type La Mg Ni base hydrogen storage alloy anode material used as not only to maintain higher maximum discharge capacity during hydrogen storage battery negative material and also has the advantages such as good dynamic performance and cyclical stability and preparation method thereof (Abstract, examples, and claims of CN’652), which reads on the negative electrode (cl.3) and alkaline battery (cl.4).
Regarding claim 6-8, CN’652 provides the example #1 in table 1 with 60.09 wt% Ni, 3.77 wt% Co, and including La, Ce, Al, and Mg (table 1 of CN’652), which reads on the claimed REM (cl.6), Mg (cl.7), and Al (cl.8).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-9 have been fully considered but they are moot in view of the ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734